DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The closest prior art, Spigaroli et al. (WO 2017/093541), do not disclose a multilayer film comprising a seal layer; a barrier layer; and an odor control layer, comprising a composition, the composition comprising: (A) from 85 wt% to 99.5 wt% of at least one olefin-based polymer; (B) from 15 wt% to 0.5 wt% of an odor suppressant comprising a blend of (i) an ionomer; (ii) particles of zinc oxide; and (iii) particles of copper oxide; and wherein the composition has a methyl mercaptan odor suppression value of greater than 45% as measured in accordance with ASTM D5504-12. 
Spigaroli et al. disclose an anti-odour packaging film that comprises anti-odour compounds in at least one inner layer (abstract). The film comprises a first outer sealant layer, an optional inner gas barrier layer, a second outer layer, and an inner anti-odour layer (pg. 3 lines 6-12). The anti-odour compound selected among metals (0), metal oxides, metal salts of organic acids, metal ionomers and their blends, in which said metal is selected among magnesium, calcium, copper, iron, cerium, zinc and lithium (pg. 3 lines 13-15). Spigaroli et al. prefers that the anti-odour layers of the films comprise zinc ricinoleate or zinc ionomer (pg. 20 lines 31-33). The odours absorbers that were incorporated include masterbatches ODO1, ODO2, and ODO4, wherein ODO4 is the closest masterbatch to the claimed invention which includes zinc oxide, magnesium oxide, and zeolites (pg. 47 lines 1-2). Spigaroli et al. does not combine the zinc ionomer with an additional anti-odour compounds. Spigaroli et al. data shows that the use of zinc ionomer alone in the inner layer of the multilayer film provide the best methyl mercaptan odor suppression value. The combination of zinc oxide and magnesium oxide did not preform differently than the comparative examples (Table 16). Thus, it would not have been obvious to one of ordinary skill in the art to utilize zinc oxide, copper oxide, and an ionomer in a masterbatch composition for a odor control layer as claimed by the applicant when superior results can be achieved by utilizing an ionomer alone and it has been shown there is no significant improvement when combining a zinc oxide with an additional metal oxide. The combination of the zinc oxide, copper oxide, and ionomer composition would not have been obvious to one of ordinary skill in the art at the time of the invention based on the prior art compositions for anti-odour layers. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLEN S HOCK/Primary Examiner, Art Unit 1782